Citation Nr: 1806599	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  11-33 196	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2015, the Board remanded the case for further development. 


FINDING OF FACT

On December 8, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, which was later confirmed by his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran seeking an increased rating for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran seeking entitlement to service connection for sleep apnea have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal by the Veteran seeking entitlement to service connection for coronary artery disease have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a December 2015 statement in support of has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  In a January 2018 informal hearing presentation, the Veteran's representative confirmed the Veteran's desire to withdraw his appeal in its entirety.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal seeking an increased rating for PTSD is dismissed.

The appeal seeking entitlement to service connection for sleep apnea is dismissed.

The appeal seeking entitlement to service connection for coronary artery disease is dismissed.



		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


